Citation Nr: 1455290	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to May 1990 and from April 2006 to June 2007.  He also served in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for cervical spine and left shoulder disabilities.  This matter also comes on appeal from an October 2014 rating decision of the Appeals Management Center (AMC) in Washington, DC, which denied both an increased disability rating for PTSD in excess of 70 percent and a TDIU.

In the January 2012 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board.  In a Statement in Support of Claim dated March 2012, the Veteran requested a hearing before a decision review officer (DRO) in lieu of a hearing before the Board.  Subsequently, in July 2013, the Veteran's representative submitted a written request to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a left shoulder disability, an increased disability rating in excess of 70 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of DJD of the cervical spine.

2.  The Veteran's neck was injured after falling head-first from an elevated height while repairing equipment in service.

3.  The Veteran has experienced "continuous" symptoms of a cervical spine disability since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a cervical spine disability, to include DJD, have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for a cervical spine disability.  As such action represents a complete grant of the Veteran's claim, further discussion of VA's duties to notify and to assist is unnecessary at this time.


Service Connection for a Cervical Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the issue of service connection for a cervical spine disability, to include DJD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he currently suffers from a cervical spine disability due to a fall he sustained while deployed to Afghanistan.  In the alternative, the Veteran advances that the cervical spine disability may be due to his duties in Afghanistan, which included regularly carrying heavy equipment.  Initially, the Board finds that the Veteran is currently diagnosed with the disability of cervical spine DJD (arthritis).  Multiple VA and private medical records, including the report of a March 2011 private examination, have diagnosed the Veteran with cervical spine DJD.

Next, the Board finds that the Veteran sustained an injury to his neck in service.  The report from a July 2008 traumatic brain injury (TBI) evaluation conveys that the Veteran reported falling off a stair while he was seven feet in the air servicing equipment during the deployment to Afghanistan.  The fall resulted in a right eye laceration which medics treated on scene.  The laceration did not require stitches.  

The reports from January 2010 and May 2011 VA PTSD examinations, and a September 2011 VA shoulder examination, convey that the Veteran noted falling off heavy equipment and striking his head and left shoulder while stationed in Afghanistan.  Various VA medical records also reflect that the Veteran reported falling in Afghanistan and landing on the area between his head and left shoulder, which includes the neck/cervical spine area.

Further, an April 2012 lay statement from a sergeant who had been stationed with the Veteran in Afghanistan conveys that he witnessed the Veteran fall off a ladder which had moved from its place while the Veteran was servicing equipment.  The Veteran landed on some rocks and received a cut to his eye.  The sergeant wrote that the Veteran was treated for the cut on scene by the 297th Brigade Support Battalion, and he was not transferred to the medical facilities.

While the Board notes that there is no report of this accident found within the service treatment records, considering the relative consistency of the Veteran's explanation of events with his fellow service member's statement, the Board finds that the evidence is at least in equipoise on whether the Veteran's neck was injured after falling head-first from an elevated height while repairing equipment in service.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a cervical spine disability of DJD (arthritis) since separation from the second period of service in June 2007.  At the outset, the Board notes that the Veteran did not receive a VA spinal examination for compensation purposes during the pendency of this appeal.  The evidence weighing against a finding of continuous symptoms since service separation includes the absence of any complaints related to the Veteran's neck within the service treatment records prior to discharge from his second period of service.  This includes the service separation examination.  

Evidence in favor of the claim includes an August 2008 VA medical record, just over one year after service separation, which diagnosed the Veteran with cervical spine spondylosis, another name for degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary, 1755 (32nd ed. 2012).  An October 2008 VA treatment record reflects that the Veteran attended a physical therapy assessment for cervical spine pain.  Subsequent VA medical records convey that the Veteran then underwent physical therapy for the cervical spine.

A January 2010 VA medical record notes that the Veteran stated he began having neck pain after the in-service fall.  A March 2011 private examination report conveys that the Veteran had feelings of frequent pain "in the back and shoulders" during the two years he worked for the Department of Agriculture after service separation.  Considering the other evidence of record, it is likely this pain included the neck/cervical spine area.  Finally, the Board notes that the Veteran was put on a permanent physical profile by the Army National Guard in June 2011 for, among other conditions, cervical spine disabilities. 

The medical evidence that the Veteran sought treatment for a cervical spine disability just over a year after separation from service, along with the Veteran's lay statements that he suffered pain in his neck/cervical spine area since the in-service, head-first fall, is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a cervical spine disability since service separation which was later diagnosed as DJD (arthritis).  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck in service and has experienced "continuous" symptoms of a cervical spine disability of DJD since separation from his second period of service in June 2007.  As such, the criteria for presumptive service connection for the cervical spine disability of DJD under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis.


ORDER

Service connection for a cervical spine disability of DJD is granted.


REMAND

Service Connection for a Left Shoulder Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

The Board finds that a new VA shoulder examination is warranted in this case.  The Veteran received a VA shoulder examination for compensation purposes in September 2011.  At the outset, the Board notes that the Veteran has advanced, and other medical evidence of record reflects, that the currently diagnosed left shoulder disability may be due to regularly carrying equipment weighing in excess of 60 pounds for many hours per day during the Afghanistan deployment.  As the VA examiner did not address this question of nexus, the examination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Further, while the VA examiner did address the Veteran's theory that his currently diagnosed left shoulder disability is due to the fall in service, there is some confusion concerning the VA examiner's opinion, which also appears to require corroboration of injury in the service treatment records.  Specifically, in the VA examination report, the VA examiner checked the box opining that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury; however, under the rationale, the VA examiner stated an inability to resolve the question without resorting to mere speculation because the service treatment records contained no evidence of such an injury.  

The Board has considered both lay and medical evidence to find that the Veteran's reported injury -- that he fell from a ladder or similar such structure and landed on his head and left shoulder while in service in Afghanistan -- in fact occurred.  For this reason, the occurrence of the fall and injury during service is a fact the VA examiner should accept, notwithstanding an absence of documentation in the service treatment records.  As the opinion was based on the factual assumption that that no such in-service injury occurred because it was not documented in the service treatment records, a new opinion on this issue is necessary.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Increased Disability Rating for PTSD and Entitlement to a TDIU

An October 2014 rating decision of the AMC in Washington, DC denied both an increased disability rating for PTSD in excess of 70 percent and a TDIU.  In November 2014, the Veteran submitted a timely NOD to the October 2014 rating decision as to these issues.  A statement of the case (SOC) has not been issued to the Veteran.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of service connection for a left shoulder disability, an increased disability rating for PTSD in excess of 70 percent, and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of any diagnosed left shoulder disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner is to take as fact that, while deployed to Afghanistan in 2007, the Veteran fell from a ladder or similar structure roughly seven feet in the air while servicing equipment, and that he landed on his head and left shoulder.

The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed left shoulder disability had its onset during a period of active service, including as due to either the in-service fall and/or in-service job duties?

2.  Then readjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a SOC which addresses the issues of an increased disability rating for PTSD in excess of 70 percent and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects an appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


